 

Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

This Confidential Separation Agreement and General Release of Claims (this
“Agreement”) is entered into by Andrew Kahl (“Employee”) and SailPoint
Technologies Holdings, Inc. (“HoldCo”, and together with its subsidiaries and
affiliates, including SailPoint Technologies, Inc. (“Employer”), collectively
referred to herein as the “SailPoint Entities” and each individually, a
“SailPoint Entity”) as of the Effective Date (as defined below).

WHEREAS, Employee’s employment with Employer will end as provided in Section 1
of this Agreement;

WHEREAS, the parties desire to enter into this Agreement to memorialize the
parties’ rights and obligations with respect to Employee’s transition out of and
separation from Employer.

NOW, THEREFORE, the parties agree as follows:

 

1.Separation Date.  Employee’s employment with Employer shall end on March 31,
2020 (the “Separation Date”).  As of the Separation Date, Employee is terminated
as an employee of Employer.  Employee hereby resigns from any position Employee
holds with a SailPoint Entity and its affiliates and agrees not to hold
himself/herself out as a partner, member, director, officer, employee or as
otherwise affiliated with Employer or any of its affiliates (including on social
media) after the Separation Date.  Employee represents and warrants that, except
as explicitly set forth in this Agreement, Employee has been paid all
compensation due and owing to Employee as of the date Employee executes this
Agreement.

2.Payments to Employee.  The parties acknowledge and agree that the releases set
forth in this Agreement constitute the release of claims referred to in Article
3.3 of the SailPoint Technologies Holdings, Inc. Severance Pay Plan and Summary
Plan Description, effective as of November 6, 2018 (the “Severance
Plan”).  Pursuant to the terms of and in satisfaction of HoldCo’s obligations
under the Severance Plan, and provided that Employee executes this Agreement on
or within the twenty-one calendar days immediately following the Separation
Date, does not revoke this Agreement, and at all times complies with the terms
of this Agreement, Employer shall (a) pay Employee severance in the total
aggregate amount of $150,000 in a lump sum (less all applicable taxes and other
required or authorized deductions and withholdings) on the 60th day following
the Separation Date and (b) to the extent Employee properly elects COBRA (as
defined in the Severance Plan), provide to Employee the COBRA Continuation
Benefit (as defined in the Severance Plan) for a period of six months following
the Separation Date (collectively, the “Severance”).

3.Release.  For good and valuable consideration, including the Severance (which
payments and benefits Employee acknowledges and agrees are provided pursuant to
the Severance Plan and represent the entirety of the payments and benefits to
which Employee shall be entitled), Employee hereby irrevocably (except as
explicitly set forth in Section 3(d) of this Agreement) releases, discharges and
forever acquits each SailPoint Entity and each of the foregoing entities’
respective past present and future parents, subsidiaries, affiliates, owners,
stockholders, members, managers, partners, directors, officers, employees,
agents, attorneys, heirs, predecessors, successors,

Page 1 of 7

--------------------------------------------------------------------------------

 

shareholders, and representatives, in their personal and representative
capacities as well as all employee benefit plans maintained by Employer or any
of its affiliates or subsidiaries and all fiduciaries and administrators of any
such plans, including in their personal and representative capacities, (each a
“Released Party” and collectively, the “Released Parties”), from liability for,
and hereby waives, any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter‑claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present and whether known or unknown, suspected,
unsuspected or claimed against or with respect to the Released Parties,
including those related to Employee’s employment or affiliation with any
Released Party, the termination of such employment or affiliation, and any other
acts or omissions related to any matter occurring or existing on or prior to
Employee signing this Agreement, whether arising under federal or state laws or
the laws of any other jurisdiction, including any alleged violations arising out
of or relating to: (i) Title VII of the Civil Rights Act of 1964, as amended;
(ii) the Civil Rights Act of 1991; (iii) Sections 1981 through 1988 of Title 42
of the United States Code, as amended; (iv) the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (v) the Immigration Reform Control
Act, as amended; (vi) the Americans with Disabilities Act of 1990, as amended;
(vii) the National Labor Relations Act, as amended; (viii) the Occupational
Safety and Health Act, as amended; (ix) the Family and Medical Leave Act of
1993; (x) the Worker Adjustment and Retraining Notification Act of 1988, as
amended; (xi) the Age Discrimination in Employment Act (including as amended by
the Older Workers Benefit Protection Act) (“ADEA”); (xii) the Texas Labor Code
including the Texas Payday Act, the Texas Anti-Retaliation Act, Chapter 21 of
the Texas Labor Code, the Texas Whistleblower Act, and other statutes and the
common law of the state of Texas or any municipality or locality; (xiii) any
federal, state or local anti-discrimination or anti-retaliation law; (xiv) any
federal, state or local wage and hour law; (xv) any other local, state or
federal law, regulation or ordinance; (xvi) the failure of any employment,
severance, profit sharing, bonus, equity incentive or other compensatory plan to
which Employee and the Released Parties are or were parties, to comply with, or
to be operated in compliance with, Internal Revenue Code Section 409A, or any
similar provision of state or local income tax law; (xvii) any public policy,
contract, tort, or common law claim, including claims for breach of fiduciary
duty, fraud, breach of implied or express contract, breach of implied covenant
of good faith and fair dealing, wrongful discharge or termination, promissory
estoppel, infliction of emotional distress, or tortious interference; (xviii)
any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in or relating to any Released Claim (as defined below); (xix) any and
all rights, benefits or claims Employee may have under any employment contract,
incentive compensation plan or equity-based plan with any Released Party,
severance plan (including the Severance Plan), or to any ownership interest in
any Released Party; (xx) any and all matters arising out of Employee’s status as
a holder, awardee or grantee of any equity of any Released Party; and (xxi) any
claim for compensation or benefits of any kind not expressly set forth in this
Agreement (collectively, the “Released Claims”). THIS AGREEMENT INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES ARISING
BEFORE EMPLOYEE SIGNS THIS AGREEMENT.

(a)The Released Claims do not include (i) any rights or claims that may first
arise after the time that Employee executes this Agreement (including Employee’s
right to enforce this Agreement); (ii) any rights or claims under the Texas
Unemployment Compensation Act (Tex. Lab. Code Ann §§ 201.001 to 215.044) or the
Texas Workers’ Compensation

Page 2 of 7

--------------------------------------------------------------------------------

 

Act (Tex. Lab. Code Ann. §§ 401.001 to 506.002); (iii) any claims to vested
benefits under an employee benefit plan of a Released Party that is subject to
ERISA (including any rights to vested benefits under health and retirement
plans); or (iv) any other rights that cannot be waived by private agreement
under law; or the Indemnification Agreement between  HoldCo and Employee.

(b)Further notwithstanding this release of liability, nothing in this Agreement
prevents Employee from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”), the Securities and Exchange Commission, the
Financial Industry Regulatory Authority, the Texas Workforce Commission, Civil
Rights Division, or any other governmental agency (each, a “Governmental
Agency”) or participating in any investigation or proceeding conducted by the
EEOC or other Governmental Agency or cooperating with such agency; however,
Employee understands and agrees that, to the extent permitted by law, Employee
is waiving any and all rights to recover any monetary or personal relief from
any Released Party as a result of such EEOC or other Governmental Agency
proceeding or subsequent legal actions. Employee agrees to donate any
non-waivable monetary recovery to a charity designated by Employer or any
successor thereof. Nothing herein waives Employee’s right to receive an award
for information provided to a Governmental Agency, including pursuant to Section
922 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

(c)It is Employee’s intention that this Section 3 is a general release which
shall be effective as a bar to each and every claim, demand or cause of action
it releases. Employee recognizes that Employee may have some claim, demand or
cause of action against the Released Parties of which Employee is unaware and
unsuspecting, that Employee is giving up by execution of this Agreement. It is
Employee’s intention in executing this Agreement that it will deprive Employee
of each Released Claim and prevent Employee from asserting it against the
Released Parties. Employee represents that Employee has made no assignment or
transfer of any right or Released Claim covered by this Agreement and that
Employee further agrees that Employee is not aware of any such right or Released
Claim covered by this Agreement.

(d)Employee acknowledges that Employee is knowingly and voluntarily waiving and
releasing any rights Employee may have under the ADEA. Employee further
acknowledges that Employee has been advised by this writing, as required by the
ADEA, that: (i) Employee’s waiver and release contained herein do not apply to
any rights or claims that may arise after the date Employee executes this
Agreement; (ii) Employee has been, and is hereby advised in writing, that
Employee has the right to consult with an attorney prior to executing this
Agreement; (iii) Employee has twenty-one calendar days to consider this
Agreement (although Employee may choose to voluntarily execute this Agreement
earlier but not before the Separation Date, thereby waiving Employee’s right to
review this Agreement for a full twenty-one calendar days); (iv) Employee has
seven calendar days following Employee’s execution of this Agreement to revoke
this Agreement (the “Revocation Period”); and (v) this Agreement will not be
effective until the date following the expiration of the Revocation Period,
which will be the eighth calendar day after this Agreement is executed by
Employee (the “Effective Date”).  Revocation of this Agreement by Employee must
be in writing and e-mailed to HoldCo’s General Counsel at
chris.schmitt@sailpoint.com with a copy to abby.payne@sailpoint.com, prior to
the end of the Revocation Period.

Page 3 of 7

--------------------------------------------------------------------------------

 

4.Return of Released Parties’ Property.  Upon Employee’s execution of this
Agreement, Employee acknowledges and agrees that Employee has returned to
Employer all property of the Released Parties in Employee’s possession, custody,
or control (including phones, computers, keys, electronic devices, office
equipment, records, identification cards, files, reports, computer disks,
rolodexes, electronic passwords, and documents containing confidential or
business information, whether in hard copy or electronic format).

5.Confidentiality, Non-Disparagement and Defend Trade Secrets Act.  

(a)Employee will not use, disclose or divulge, furnish or make accessible to
anyone, directly or indirectly, any Protected Information at any
time.  “Protected Information” means any and all non-public, trade secret,
confidential or proprietary information of the Released Parties accessed by or
provided to Employee prior to the Separation Date; provided, however, that
Protected Information shall not include: (i) information that becomes generally
known to the public without violation of this Agreement or any other
confidentiality obligation, and (ii) information that is disclosed to Employee
by another party who is under no obligation of secrecy and has a bona fide right
to disclose the information.

(b)Employee shall not (and shall not cause or encourage any other person or
entity to) at any time, directly or indirectly, make, publish, or communicate to
any person or entity any statement, comment, or remark, whether written or oral,
which in any way disparages, defames or is negative regarding, or could
reasonably be expected to impugn the personal or professional character,
reputation, or integrity of the Released Parties, their customers, clients,
suppliers, investors, and other associated third parties, or their investments,
businesses, business practices, prospects, products, or services.

(c)Nothing in this Agreement shall prohibit or restrict Employee or Employee’s
attorneys from: (i) making any disclosure of relevant and necessary information
or documents in any action, investigation, or proceeding relating to this
Agreement, or as required by law or legal process, including with respect to
possible violations of law; (ii) participating, cooperating, or testifying in
any action, investigation, or proceeding with, or providing information to, any
governmental agency or legislative body, any self-regulatory organization, or
pursuant to the Sarbanes-Oxley Act; (iii) accepting any U.S. Securities and
Exchange Commission awards; or (iv) initiating communications with, or
responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about possible violations of law or
regulation.  Pursuant to 18 U.S.C. § 1833(b), Employee will not be held
criminally or civilly liable under any Federal or state trade secret law for the
disclosure of a trade secret of the Released Parties that (A) is made (x) in
confidence to a Federal, state, or local government official, either directly or
indirectly, or to Employee’s attorney and (y) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  If Employee files a lawsuit for retaliation by Employer or its
affiliates for reporting a suspected violation of law, Employee may disclose the
trade secret to Employee’s attorney and use the trade secret information in the
court proceeding, if Employee files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.  Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section.

Page 4 of 7

--------------------------------------------------------------------------------

 

6.No Admission of Wrongdoing.  Employee agrees that neither this Agreement, nor
the furnishing of the consideration for this Agreement, shall be deemed or
construed at any time to be an admission by any Released Party of any improper
or unlawful conduct.

7.Confidentiality of Agreement.  Employee agrees that this Agreement is
confidential and agrees not to disclose any information regarding the terms of
this Agreement, except to Employee’s immediate family and any tax, legal, or
other counsel Employee has consulted regarding the meaning or effect hereof or
as required by law, and Employee will instruct each of the foregoing not to
disclose the same to anyone.

8.Savings Clause.  If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision of this
Agreement is invalid, illegal or unenforceable, this Agreement shall be
enforceable as closely as possible to its original intent, which is to provide
the Released Parties with a full release of all legally releasable claims
through the date upon which Employee signs or re-executes this Agreement.

9.Governing Law; Dispute Resolution.  This Agreement will be governed,
construed, and interpreted under the laws of Texas, without regard to the
application of any choice-of-law rules that would result in the application of
another state’s laws.  The parties hereby consent to exclusive jurisdiction and
venue for any disputes under this Agreement in the federal, state, and local
courts located in Travis County, Texas, as well as any courts having appellate
jurisdiction over such courts.

10.Each Party the Drafter.  This Agreement, and the provisions contained in it,
shall not be construed or interpreted for, or against, any party to this
Agreement because that party drafted or caused that party’s legal
representatives to draft any of its provisions.

11.Assignment; Third-Party Beneficiaries.  This Agreement is personal to
Employee and may not be assigned by Employee.  This Agreement is binding on, and
will inure to the benefit of, the Released Parties.  The Released Parties are
expressly intended to be third-party beneficiaries of the releases above, and it
may be enforced by each of them.

12.Entire Agreement; No Oral Modifications; Counterparts.  This Agreement sets
forth the parties’ entire agreement with respect to the subject matter and shall
supersede all prior and contemporaneous communications, agreements and
understandings, written or oral, with respect hereto and thereto (for the
avoidance of doubt, any restrictive covenant, confidentiality, and intellectual
property agreement previously entered into by Employee, including Employee’s
Proprietary Information, Inventions Assignment and Protective Covenants
Agreement entered into with Employer, remains in effect).  This Agreement may
not be modified or amended unless mutually agreed to in writing by the
parties.  This Agreement may be executed in two or more counterparts, each of
which will be an original and all of which together will constitute one and the
same instrument.  A faxed, .pdf-ed or electronic signature shall operate the
same as an original signature.

Page 5 of 7

--------------------------------------------------------------------------------

 

13.Headings; Interpretation.  The headings of the Articles and Sections are
included solely for convenience.  If the headings and the text of the Plan
conflict, the text shall control.  All references to Articles and Sections are
to the Plan unless otherwise indicated.  The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation” unless the context of this Agreement otherwise
requires.  The word “or” shall have the inclusive meaning represented by the
phrase “and/or” unless the context requires otherwise.

14.At-Will Employment.  Nothing in this Agreement constitutes a contract for
employment or modifies Employee’s status as an at-will employee prior to the
Separation Date.

[REMAINDER INTENTIONALLY LEFT BLANK]

 

 

Page 6 of 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
for all purposes as provided above.

Employee:

 

 

March 31, 2020

 

/s/ Andrew Kahl

 

Date

 

Andrew Kahl

 

 

 

 

HoldCo:

 

March 31, 2020

 

/s/ Mark McClain

 

Date

 

By:

Mark D. McClain, Chief Executive Officer

 

 

 

Page 7 of 7